DETAILED ACTION

Status of Claims
Claims 1-16 are pending.  Of the pending claims, claims 3-14 and 16 are presented for examination on the merits, and claims 1, 2, and 15 are withdrawn from examination.
Claim 1 is withdrawn-currently amended.  Claim 3 is currently amended.

Election Acknowledged
Applicant's election with traverse of Group II in the reply filed on 12/29/2021 is acknowledged.  The traversal is on the ground(s) that there is no search burden because the subject matter of all claims and species is sufficiently related that a thorough search for the subject matter of any one group of claims or species would encompass a search for the subject matter of the remaining claims and species.
In response, this is not found persuasive because a search for one group would not require a search for the other group.  For instance, the groups have different classification, belonging to different CPC subgroups, requiring different search areas.  Additionally, the search terms for each group would be divergent because one group requires an amorphous phase, whereas there is no amorphous phase required in the other group.  Thus, a search for the elected group would not require or encompass a search for the non-elected group.
The requirement is still deemed proper and is therefore made FINAL.

Status of Previous Claim Rejections under 35 USC § 112
The previous rejection of claims 3-14 and 16 under 35 U.S.C. 112(b) is withdrawn in view of the amendment to claim 1.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 3-14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0065100 (A1) to Yoshizawa et al. (“Yoshizawa”).
Regarding claims 3-14 and 16, the claims remain rejected for the reasons presented in the previous Office action dated 10/05/2021.  As noted in paragraph 23 of the previous Office action, the formula of Yoshizawa is given in atomic percent.  Yoshizawa at para. [0011].

Response to Arguments
Applicant's arguments filed 12/29/2021 have been fully considered, but they are not persuasive.
Applicant argues that Yoshizawa merely discloses ranges with broad overlap and does not disclose any examples that read on the claimed composition.
In response, the presence of disclosed examples or preferred embodiments does not form a valid basis for a teaching away-type argument when the prior art teaches a broader disclosure.  See MPEP § 2123(II).  The fact that there are no specific examples 
Applicant argues that the instant invention is patentable over the prior art because the claimed P and Si contents produce unexpected results with respect to saturation magnetic flux density and coercivity.
In response, unexpected results must be commensurate in scope with the claimed range.  See MPEP § 716.02(d).  In the present instance, the alleged unexpected results do not match the claimed range.  Applicant states that P must be within 0.010 and 0.150 in order to achieve a desirable coercivity (Hc) and saturation flux density (Bs).  If P falls outside this range, applicant states that the desired Hc and Bs are not produced.  However, Sample 1 contains a P value of 0.000, which falls outside the claimed range, but it possess a Hc and Bs that falls within the desired range.  Thus, there is no indication that the claimed P range of 0.010-0.150 is critical when values outside this range are capable of meeting the preferred Hc and Bs.
Additionally, the burden is on applicant to establish that the results are unexpected and significant.  See MPEP § 716.02(b).  Applicant refers to undesirable Bs and Hc values when P and Si do not fall within the claimed ranges.  However, there is no discussion as to why the differences between inventive and comparative examples are unexpected and significant.  The instant specification states that a Hc of 3.0 A/m or less and a Bs of 1.40 T or more are considered favorable (para. [0085]).  Applicant identifies Samples Nos. 40 and 44 as comparative examples that demonstrate the criticality of the claimed range.  In Sample Nos. 40 and 44, the Hc values are 2.6 A/m 
Furthermore, it is noted that the art recognizes that the claimed P and Si values are known.  US 2019/0156975 (A1) to Urata et al. (“Urata”), which was cited at para. 42 of the previous Office action dated 10/05/2021, is directed to a soft magnetic powder represented by FeaSibBcPdCreMf (abstract).  Si is present in an amount of 0-6 atomic percent, and P is present in an amount of 5-12 atomic percent (para. [0022], [0024]).  Si is identical to the claimed range of 0-0.060, whereas P is narrower and falls within the claimed range of 0.010-0.150.  The Bs of inventive Examples 1-12 is 1.56 T or more.  Therefore, soft magnetic alloys containing Si and P and having high Bs are known in the art.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANESSA T. LUK whose telephone number is (571)270-3587. The examiner can normally be reached Monday-Friday 9:30 AM - 4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D. Hendricks, can be reached at 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/VANESSA T. LUK/Primary Examiner, Art Unit 1733                                                                                                                                                                                                        
January 15, 2022